Citation Nr: 0431488	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  03-18 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chronic depression.  

2.  Entitlement to an initial noncompensable evaluation for 
pseudofolliculitis barbae.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from July 1980 to July 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In 
these determinations, the RO inter alia denied service 
connection for chronic depression, granted service connection 
for pseudofolliculitis barbae (PFB), and assigned a 
noncompensable evaluation for PFB.  The appellant disagreed 
with the denial of service connection for chronic depression 
and the noncompensable evaluation for PFB, and this appeal 
ensued.  

The issue of the rating to be assigned for PFB will be 
addressed in this decision.  The issue of service connection 
for chronic depression is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The appellant's PFB is manifested by symptoms - including 
some areas of pustules beneath the chin and along the beard 
line (including a large area on the right lower chin), 15 to 
20 scars on the cheeks and chin area indicative of PFB 
scarring, and some additional darkened and discolored areas 
from past scarring - that corresponds with one characteristic 
of disfigurement.  




CONCLUSION OF LAW

The criteria for a 10 percent evaluation for PFB are met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.1, 4.2, 
4.118, Diagnostic Codes 7800 to 7806 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Assist

The VCAA redefined VA's duty to assist and enhanced its duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326 (2004) (regulations 
implementing the VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  The VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  

The initial claim involved in this case was received in 
January 2001, and there is no issue as to provisions of forms 
or instructions for applying for the benefit.  38 U.S.C.A. 
§ 5102 (West 2002); 38 C.F.R. §§ 3.150, 3.159(b)(2) (2004).  
The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi (Pelegrini II), 
No. 01-944, U.S. Vet. App. (June 24, 2004) (granting motion 
for reconsideration of and vacating Pelegrini v. Principi 
(Pelegrini I), 17 Vet. App. 412 (2004)), held, in part, that 
a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decision was made 
after November 9, 2000, the date the VCAA was enacted.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).  The VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant'   s possession that pertains to the claim, 
or something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini II, No. 01-944, U.S. Vet. App., at 10; see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

After the appellant filed his initial claim in January 2001, 
the RO sent him a January 2001 letter notifying him of the 
assistance VA would provide, the information and evidence 
necessary to establish his claim, and how to get that 
information or evidence to VA decisionmakers.  A report of 
contact from August 2001 reflected that the letters were 
undeliverable, though the Veterans Service Representative 
informed the appellant verbally of the information in those 
earlier letters.  By a May 2002 letter, the RO informed the 
appellant of the rating action granting service connection 
pseudofolliculitis barbae and the noncompensable evaluation.  
The appellant disagreed, and the RO issued an August 2002 
letter describing the appellate process.  By a February 2003 
letter, the RO described the evidence necessary to establish 
the claim, what information and evidence was needed from him, 
and what information and evidence VA would assist him in 
providing.  After assembling additional evidence, the RO sent 
the appellant a May 2003 statement of the case listing the 
evidence considered, the applicable law and rating criteria, 
and the reasons for the decision.  The appellant perfected 
the appeal and asked for a local RO hearing (a transcript of 
the August 2003 hearing is of record).  In a December 2003 
letter, the RO told the appellant he should provide any 
additional evidence relevant to his claim.  After 
reevaluating the evidence, the RO issued November 2003 and 
February 2004 supplemental statements of the case that listed 
the evidence considered, the applicable law and rating 
criteria, and the reasons for the decision.  The appellant 
thereafter asked for another hearing.  In an April 2004 
letter, the RO informed the appellant VA regulations 
prohibited multiple hearings on the same claim.  

VA has informed the appellant of the information and evidence 
necessary to substantiate the claim.  The RO notified him of 
the need for information or evidence concerning the claim.  
In response, he identified the sources of his treatment for a 
seizure disorder and records from these sources are 
associated with the claims file.  The appellant has been 
informed of the information and evidence not of record that 
is necessary to substantiate the claim, of the information 
and evidence he was expected to provide, of the information 
and evidence that VA would seek to obtain, and of the need to 
provide any information and evidence in his possession 
pertinent to the claim.  See Pelegrini II, No. 01-944, U.S. 
Vet. App., at 10.  There is no indication that additional 
notification of the types of evidence needed to substantiate 
the claim, or of VA' s or the appellant's responsibilities 
with respect to the evidence, is required.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Even if the initial notice in this case did not comply with 
Pelegrini II, any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2004).  After VA provided this notice, 
the appellant communicated on multiple occasions with VA, 
without informing it of pertinent evidence.  He has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to the appellant.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 2002); 
38 C.F.R. § 3.159(c)(1-3) (2004).  Assistance shall also 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

The evidence of record relevant to the  includes the in-
service and post-service medical records from service medical 
facilities, private treatment records, VA examination in 
August 2002, and documents received on multiple occasions 
from the appellant and his representative.  The evidence also 
includes the transcript of the appellant's testimony at the 
September 2003 hearing.  The RO made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant; in fact, it appears that all evidence identified 
by the appellant relative to this claim has been obtained and 
associated with the claims folder.  

There is no reasonable possibility further assistance might 
substantiate the claims.  See 38 U.S.C.A. § 5103A(2) (West 
2002); 38 C.F.R. § 3.159(d) (2004).  On appellate review, 
there are no areas in which further development is needed.  

II.  Analysis

During service, the appellant had difficulty shaving and was 
provided with a shaving profile due to PFB.  Upon separation, 
VA granted service connection at a noncompensable rate, and 
the appellant herein seeks a higher evaluation.  

Medical records from a service medical facility from November 
2001 to June 2002 showed treatment for PFB.  A private 
physician reported in a July 2002 statement that the 
appellant had PFB with good prognosis and no neurological 
residuals.  

VA skin examination in August 2002 indicated the appellant 
used creams and brushes to deal with his disability, though 
he continues to have pustules and shaving troubles.  The most 
recent eruption was one week before the examination.  The 
disability is worse in the summer.  Though he sometimes lets 
his beard grow, he then often has to pull hair out with a 
needle, which is painful and results in a rash.  There was 
scarring across the cheeks and under his chin, which he felt 
was unattractive.  He also had some darkened areas on his 
cheeks from old scarring.  Examination revealed the appellant 
to be in no acute distress with several days growth of beard.  
There were some areas of pustules present underneath the chin 
and along the beard line, including a large area on the right 
lower chin.  There were 15 to 20 scars on the cheeks and chin 
area indicative of PFB scarring and some additional areas 
that were darkened and discolored from past scarring.  The 
diagnosis was ongoing PFB.  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2004).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2004); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In such cases, separate ratings 
may be assigned for separate periods based on the facts 
found, a practice known as "staged" ratings.  

The disability is currently assigned a noncompensable 
evaluation pursuant to the criteria of Diagnostic Code 7813, 
which is rated on disfigurement of the head, face, or neck 
(Diagnostic Code 7800), scars (Diagnostic Codes 7801 to 
7805), or dermatitis (Diagnostic Code 7806), depending on the 
predominant disability.  After the appellant filed his claim 
in January 2001 seeking service connection, VA amended the 
schedule of ratings for skin disorders effective August 30, 
2002.  See 67 Fed. Reg. 49,590 (2002).  Pursuant to Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), only the revised 
version of the rating criteria applies.  

Under Diagnostic Code 7800, for disfigurement of the head, 
face, or neck, the following criteria apply:

10 percent:  With one characteristic of 
disfigurement.  

30 percent:  With visible or palpable tissue loss 
and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement.  

50 percent:  With visible or palpable tissue loss 
and either gross distortion or asymmetry of two 
features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement.  

80 percent:  With visible or palpable tissue loss 
and either gross distortion or asymmetry of three 
or more features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement.  

The eight characteristics of disfigurement, for purposes of 
evaluation, are:

?	Scar 5 or more inches (13 or more centimeters) 
in length.  
?	Scar at least one-quarter inch (0.6 
centimeter) wide at widest part.  
?	Surface contour of scar elevated or depressed 
on palpation.  
?	Scar adherent to underlying tissue.  
?	Skin hypo- or hyper-pigmented in an area 
exceeding six square inches (39 square 
centimeters).  
?	Skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six 
square inches (39 square centimeters).  
?	Underlying tissue missing in an area exceeding 
six square inches (39 square centimeters).  
?	Skin indurated and inflexible in an areas 
exceeding six square inches (39 square 
centimeters).  

38 C.F.R. § 4.118 (2004).  

VA skin examination in August 2002 revealed some areas of 
pustules beneath the chin and along the beard line, including 
a large area on the right lower chin.  There were 15 to 20 
scars on the cheeks and chin area indicative of PFB scarring 
and some additional areas that were darkened and discolored 
from past scarring.  Though the examination did not measure 
the area of the scarring, these findings are indicative of 
abnormal skin texture in a large area, one of the eight 
listed characteristics of disfigurement.  There were no 
findings of scarring five or more inches in length or at 
least one-quarter inch wide, of depressed or elevated surface 
contour, of adherence to underlying tissue, of hypo- or 
hyper-pigmentation, of missing underlying tissue, or of 
indurated and inflexible skin.  Therefore, the evidence 
corresponds to the criteria for a 10 percent evaluation under 
Diagnostic Code 7800.  A higher evaluation is not warranted 
under this criteria, for the evidence corresponds to only one 
of the eight characteristics of disfigurement and there is no 
indication of visible or palpable tissue loss, gross 
distortion or asymmetry of one feature or paired set of 
features (such as the nose, chin, forehead, eyes, eyelids, 
ears, cheeks, or lips).  

The disability might alternatively be evaluated under other 
diagnostic criteria, if doing so would provide a greater 
benefit.  Under the revised regulations, residual scars other 
than of the head, face, or neck, are rated under Diagnostic 
Codes 7801 to 7805.  The criteria of Diagnostic Code 7801 
pertains to such scars that are deep (associated with soft 
tissue damage) or that cause limited motion, with a minimal 
rating of 10 percent assigned for areas of 39 square 
centimeters or more.  The criteria of Diagnostic Code 7802 
pertains to such scars that are superficial and that do not 
cause limited motion, with a minimal 10 percent evaluation 
assigned for an area or areas of 929 square centimeters or 
greater.  The criterion of Diagnostic Code 7803 pertain to 
such scars, superficial, unstable (i.e., frequent loss of 
skin covering scar) and warrants a 10 percent rating.  
Diagnostic Code 7804 pertains to superficial scars (i.e., not 
associated with underlying soft tissue damage) that are 
painful on examination, which warrant a 10 percent rating.  
38 C.F.R. § 4.118 (2004).  As the PFB is manifested on the 
appellant's face, these diagnostic criterion are not 
applicable to the case.  The criteria of Diagnostic Code 7805 
pertain to other such scars that are to be rated on the basis 
of limitation of function of the affected part.  38 C.F.R. 
§ 4.118 (2004).  The evidence does not show any limitation of 
function caused by PFB to the jaw or neck or to hearing, 
sight, or other sensory function.  Therefore, a rating under 
this criteria would be inappropriate.  

Still another set of criteria under which the disability 
might be alternatively evaluated is that of Diagnostic Code 
7806, where a noncompensable evaluation is assigned for 
dermatitis or eczema affecting less than five percent of the 
entire body or less than five percent of exposed areas 
affected, and requiring no more than topical therapy during 
the previous 12-month period.  A 10 percent rating is 
warranted for dermatitis or eczema affecting at least five 
percent, but less than 20 percent, of the entire body, or at 
least five percent, but less than 20 percent, of exposed 
areas affected; or which require intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of less than six weeks during the 
previous 12-month period.  38 C.F.R. § 4.118 (2004).  The 
VA examination in August 2002 and the other medical findings 
revealed PFB limited to the area of beard growth, which might 
be interpreted as between five and 20 percent of exposed 
areas (such as the face, neck, head, hands, etc.).  However, 
for an evaluation higher than 10 percent, the rating provided 
for by this decision, a 30 percent rating under Diagnostic 
Code 7806 is warranted for dermatitis or eczema affecting 20 
to 40 percent of the entire body or 20 to 40 percent of 
exposed areas; or, requiring systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  Id.  There is no indication in the 
medical evidence to support such extensive coverage of 
exposed areas, and, though the appellant testified at his 
hearing in August 2003 that he used prescription and over-
the-counter medication in an attempt to control his symptoms, 
there is no reference to the use of corticosteroids or 
immunosuppressive drugs.  

In light of the evidence of record and based on this 
analysis, it is the determination of the Board that the 
evidence supports a 10 percent evaluation for PFB pursuant to 
the criteria of Diagnostic Code 7800, and that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent.  


ORDER

A 10 percent evaluation for PFB is granted.  


REMAND

The appellant seeks service connection for chronic 
depression.  The record indicates he was hospitalized for 
about one week at a service medical facility, though the 
identity of that facility and the exact dates of treatment 
are unclear.  Records of such treatment are pertinent to the 
claim - such records would likely discuss the reason for the 
hospitalization and prior in-service history of depression, 
which is a key contention of the appellant.  

The appellant should be given the opportunity to submit 
additional evidence and argument.  VA must ensure it fulfills 
its duty to notify the appellant of the evidence necessary to 
substantiate his claim.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the appellant in these matters prior to 
the Board's review.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The case is remanded to the RO via the AMC in 
Washington, D.C., for the following:  

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002); 38 C.F.R. § 3.159 
(2004); and the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 
(2002), have been satisfied.  In 
particular, the RO must inform the 
claimant (1) about the information and 
evidence not of record that is necessary 
to establish the claim; (2) about the 
information and evidence that VA will 
seek to provide; (3) about the 
information and evidence the claimant is 
expected to provide; and (4) request or 
tell him to provide any evidence in his 
possession that pertains to his claim.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.  

2.  Ask the appellant to specify the 
service medical facility at which he 
received in-patient psychiatric treatment 
in 1995.  Upon receipt of this 
information, obtain from the service 
medical facility identified all 
psychiatric treatment records.  Associate 
all documents obtained with the claims 
file.  

3.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claim currently in 
appellate status.  If a benefit sought is 
not granted, the appellant and his 
representative should be furnished with a 
supplemental statement of the case, to 
include all pertinent law and 
regulations, and an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



